  Case: 1:17-md-02804-DAP Doc #: 1310 Filed: 01/30/19 1 of 1. PageID #: 36046



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                    )    MDL No. 2804
 OPIATE LITIGATION                               )
                                                 )    Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                       )
                                                 )    Judge Dan Aaron Polster
 ALL CASES                                       )
                                                 )    Mag. Judge David A. Ruiz
                                                 )
                                                 )
                                                 )

  ORDER GRANTING PLAINTIFF CITY OF CLEVELAND’S MOTION FOR LEAVE
     TO FILE UNDER SEAL THE REPLY TO ENDO DEFENDANTS’ BRIEF IN
      OPPOSITION TO THE MOTION TO DISQUALIFY CAROLE RENDON

         Plaintiff moves for leave to file its Reply to Endo Defendants’ Brief in Opposition to the

Motion to Disqualify Carole Rendon and accompanying documents in the above-listed case under

seal in the above-listed case.

         The Motion states that filing said Reply Brief under seal is necessary to ensure compliance

with Case Management Order No. 2, ECF Doc. 441, and the Protective Order Re: DEA’s

ARCOS/DADS Database, ECF Doc. 167, because the Reply Brief may contain confidential

information subject to said Orders.

         Plaintiff’s Motion for Leave to File its Reply to Endo Defendants’ Brief in Opposition to

the Motion to Disqualify Carole Rendon under seal is hereby GRANTED.

         IT IS SO ORDERED.

Dated:     1/30/19

                                               /s/Dan Aaron Polster
                                              HON. DAN AARON POLSTER
                                              UNITED STATES DISTRICT JUDGE



                                                  1
